Citation Nr: 0301242	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  96-51 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an increased evaluation for residuals 
of a patellectomy and arthrotomy of the right knee 
with atrophy, degenerative joint disease and 
limitation of motion, currently evaluated as 30 
percent disabling.

2. Entitlement to an increased evaluation for 
degenerative joint disease of the right knee with 
severe instability, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1968 until July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1994 
from the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, denied an increased evaluation for the veteran's 
service-connected right knee disability.

The veteran presented oral testimony before the 
undersigned Member of the Board at the RO in October 1997.  
A copy of the hearing transcript is in the claims file.

In April 1998 The Board remanded the case to the RO for 
further development and adjudicative actions.

During the pending appeal, in a June 1999 rating decision 
the RO assigned a 50 percent evaluation effective in 
December 1995.  

Most recently, in a December 2001 rating decision the RO 
determined that the veteran's service connected disability 
of residuals of a patellectomy and arthrotomy of the right 
knee with degenerative changes would be more appropriately 
evaluated by rating symptoms separately.  The RO 
recharacterized the right knee disorder as residuals of a 
patellectomy and arthrotomy of the right knee with 
atrophy, degenerative joint disease and limitation of 
motion and assigned a 30 percent evaluation effective in 
December 1995.  The RO also assigned a 30 percent 
evaluation effective in December 1995 for degenerative 
joint disease of the right knee with instability.   


Although during the pending appeal, an increased 
evaluation was granted, the case is considered still on 
appeal for a higher evaluation.  In AB v. Brown, 6 Vet. 
App. 35, 38 (1993), the United States Court of Veterans 
Appeals (since March 1, 1999, the United States Court of 
Appeals for Veterans Claims) (hereinafter CAVC) held that 
when the veteran expresses general disagreement with the 
assignment of a particular rating and requests an 
increase, the RO and the Board are required to construe 
the appeal as an appeal for the maximum benefit allowable 
by law or regulation and thus to consider all potentially 
applicable disability ratings.


FINDING OF FACT

The veteran's right knee disability is presently 
manifested by surgical absence of the patella, pain, 
ligamentous laxity, atrophy of the right quadriceps, 
degenerative joint disease, and limited motion requiring 
the use of braces.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a patellectomy and arthrotomy of the right 
knee with atrophy, degenerative joint disease and 
limitation of motion have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5261 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a) (2002).

2.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the right knee with severe 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257 (2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3,159 and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In service the veteran fell and injured his right knee 
while running for cover during a mortar attack in December 
1968.  It was noted that the veteran had previous 
difficulty with his right knee prior to entering service.  
An arthrotomy and patellectomy were performed on the right 
knee with removal of loose body.  The diagnoses were 
degenerative arthritis, severe, right knee involving 
patella, femoral condyles, and tibial condyles, treated, 
improved; and loose body of the right knee joint, treated 
and improved.  He was returned to duty in April 1969 under 
a limited profile.  

In an August 1970 rating decision, the RO granted service 
connection for post-operative residuals of a patellectomy 
and arthrotomy of the right knee.  The RO assigned a 20 
percent evaluation effective from July 1970 under the 
provisions of Diagnostic Code 5257.  

After consideration of a June 1971 examination report, the 
RO confirmed and continued the 20 percent evaluation in a 
July 1971 rating decision.  The veteran appealed the 
decision and in September 1972 the Board denied 
entitlement to an increased rating.  

The RO confirmed and continued the 20 percent evaluation 
in a July 1974 rating decision as no medical evidence had 
been submitted indicating an increase in his service-
connected right knee disability.

In a January 1975 rating decision, after review of private 
medical records and the report of a VA examination, the RO 
assigned a 30 percent evaluation effective from May 1974 
for patellectomy and arthrotomy of the right knee with 
degenerative changes, locking and swelling of the knee.  

The 30 percent evaluation was confirmed and continued in 
rating decisions in January 1980 and March 1983 after the 
RO reviewed VA outpatient treatment records and VA 
examination reports.  

In January 1987 the RO confirmed and continued the 30 
percent evaluation based on the findings of a VA 
examination.  The veteran appealed this decision and the 
Board remanded the claim for further development.  In July 
1989 the Board determined that a 40 percent rating under 
Diagnostic Code 5256 was warranted.  The RO assigned the 
40 percent rating effective from October 1986 in a 
September 1989 rating decision.

In November 1993 the veteran submitted a claim for 
multiple disorders to include the worsening of his 
service-connected right knee disorder.  With his claim the 
veteran submitted private medical evidence.  An April 1993 
letter by a private chiropractor noted that the veteran 
had been evaluated in August 1992 for complaints of right 
leg pain and low back pain.  Reported examination findings 
related to the back.  No findings were provided as to 
length of legs.  Several diagnoses were provided and the 
pertinent diagnosis was acquired unequal leg length.  

An evaluation in November 1993 by a private doctor of 
osteopathy shows pertinent diagnoses of status post 
patellectomy of the right knee with progressive 
degenerative joint disease resulting in valgus position of 
the knee and marked quadriceps atrophy of the right 
secondary to disuse in old injury.  

He was afforded a VA Compensation & Pension (C&P) 
examination in January 1994.  The veteran reported that 
his knee symptoms had been worsening over the last 5 
years.  He wore a knee brace and denied locking or 
buckling of the joint because of his protective brace.  He 
had discomfort after standing for one hour or turning the 
wrong way while carrying 45 pounds of meat.  He reported 
nocturnal awakening if his day was strenuous with heavy 
lifting of up to 100 pounds all day long.  

Clinical findings at the January 1994 C&P examination were 
of significant atrophy of his right lower extremity.  The 
femoral, dorsalis pedis, and posterior tibial pulses were 
2+ and symmetrical.  He was able to do a partial squat and 
arise to the standing position.  He was unsteady when 
balancing on his right leg alone.  He was able to walk on 
his heels and toes and in a tandem fashion but with 
decreased amplitude.  There were well-healed scars on his 
right knee.  

There was no evidence for erythema, edema, induration or 
joint effusion.  He was able to flex his leg forward from 
0 to 140 degrees.  He had a negative anterior drawer sign, 
a negative Lachman's, and a negative McMurray's sign.  He 
had stable medial and lateral collateral ligaments, and no 
evidence for chondromalacia of the patella.  He had 
crepitance through range of motion testing.  His right 
knee was .5 cm smaller than the left.  He had 5 degrees of 
valgus deformity on the right.  

The pertinent diagnosis was status post patellectomy and 
arthrotomy with residuals and sequelae of well-healed 
scars as diagrammed, significant right lower extremity 
atrophy, discomfort as described, valgus deformity as 
described and radiographic evidence of osteoarthritis, end 
stage.   

Outpatient treatment reports from the Denver VA Medical 
Center for the period from November 1993 to August 1994 
show that the veteran sought treatment for bilateral leg 
pain.  The right knee had flexion from 0 to 135 degrees of 
motion with mild instability, mild crepitation and was in 
a valgus position.  There was slight grinding with 
movement.  

The veteran was afforded a VA C&P examination in December 
1995.  He reported the history of the injury and the 
effect on his present everyday life.  Clinical findings 
noted the right knee was grossly deformed and enlarged.  
There was atrophy in the right thigh and calf.  The right 
knee was tender.  Range of motion of the right knee was 
severely limited, lacking of 18 degrees of full extension 
and flexion to only 85 degrees with marked pain.  The 
right knee was questionably unstable by McMurray and 
drawer sign.  The examiner observed that the veteran had a 
marked limp and leaned heavily on his cane.  


The December 1995 diagnosis was status post patellectomy 
and arthrotomy of the right knee with degenerative 
changes, locking and swelling, with marked atrophy of the 
right leg musculature, severe pain, and marked disability, 
as described.  It was noted that X-rays previously showed 
the same and a MRI was also abnormal.

The veteran presented oral testimony at a Travel Board 
Hearing in October 1997.  A copy of the transcript of the 
hearing is in the claims file.  He testified as to the 
symptoms and manifestations of the right knee disability, 
the treatment he had received and the effect of the 
disability on his daily functioning.  His wife testified 
as to her observations of how the veteran's right knee 
disability had worsened over the years.  He stated that he 
had gone to VA for treatment approximately two times when 
his right leg had given out.  He had also received 
medication for the right knee disability.  

A report of X-rays in September 1996 compared to November 
1993 X-rays show findings that the absence of the right 
patella was again noted.  Degenerative changes of the 
right knee had increased with marked narrowing of the 
lateral compartment and moderate narrowing of the medial 
compartment, with large osteophytes involving both 
compartments.  Subchondral sclerosis had also increased.  
Mild lateral subluxation of the tibia with respect to the 
femur had slightly increased.  The impression was 
increased marked osteoarthritis of the right knee and 
likely right patellar resection. 

The RO requested outpatient treatment records from the 
Denver VA Medical Center and one report was received.  A 
September 1996 VA outpatient treatment record shows 
significant quadriceps atrophy, pain primarily laterally 
with palpable osteophytes, valgus deformity, intact 
sensation and range of motion was from 15 to 90 degrees.  
The impression was valgus deformity and end stage DJD.  
The examiner recommended fusion over arthroplasty.

The veteran was afforded a VA C&P examination in November 
1998.  Although the examiner noted that the veteran's 
medical records were not available at the time of the 
examination, he later wrote in March 1999 that he had 
reviewed the file and there were no changes to his report.  
The veteran's chief complaint was pain with any 
weightbearing activities, limited motion, and weakness in 
the leg. 

Examination revealed a moderate effusion.  The surgical 
scars were consistent with his surgery and were well 
healed.  The range of motion lacked 5 to 10 degrees of 
extension.  Flexion was only to 30 degrees.  Any motion 
caused extreme pain around the knee.  There were no signs 
of infection.  Quadriceps and hamstring girth were 
reduced.  There was pain with gentle range of motion 
testing.  The veteran could not bend his knee beyond 30 
degrees, apparently limited by pain.  His gait was 
antalgic with a valgus thrust.  He had collateral ligament 
instability along the medial side of his knee and a valgus 
alignment.  Medial and lateral joint lines were 
exquisitely tender.  Repetitive flexion and extension of 
the knee against resistance was not done because these 
motions caused pain.

The VA examiner stated that there was adequate pathology 
to support his painful behavior.  The doctor opined that 
the right knee disorder did cause weakened motion and 
excessive fatigability and incoordination.  The severity 
of his manifestations on his ability to perform average 
employment and civil occupation were extreme.  He had very 
limited use of the extremity due to the right knee 
disorder.  Pain was visibly manifested on motion as noted.  
There was evidence of disuse as shown by the atrophy.  He 
took medication for pain and used a brace.  He had an 
advanced complex type of arthritis of his knee.  

In November 1998 the veteran submitted a July 1998 
evaluation by WJC, MD, wherein it was noted that 
examination of the veteran's right leg revealed healed 
incisions, significant atrophy of the right quadriceps 
muscle, absence of patella and severe medial and anterior 
instability with significant crepitus with motion of the 
knee.  An X-ray examination revealed severe degenerative 
changes, with severe valgus deformity and medial 
subluxation of the femur on the tibia.  Also shown were 
absence of the patella and loss of the medial joint space.  

In a June 1999 rating decision the RO assigned a 50 
percent evaluation effective in December 1995.  This was 
rated analogous to ankylosis even though it was 
acknowledged that there was no ankylosis. 

The veteran was afforded a VA C&P examination in August 
2001.  An examination of the surgical scars revealed no 
disfigurement and no tenderness.  Other clinical findings 
were that the veteran had an antalgic gait with a cane on 
the right hand.  He used a brace on the right knee.  The 
right knee motion was 16 degrees extension to 115 degrees 
flexion associated with pain on the right knee.  Thigh 
circumference on the right was 5 cm smaller than on the 
left.  The ligaments were unstable on valgus and varus 
stress severely.  Strength was 4+/5 on the right 
associated with pain.  

The August 2001 pertinent diagnosis was status post injury 
of the right knee with surgical absence of the patella, 
severe instability, degenerative joint disease and limited 
motion requiring the use of braces.  The examiner would 
assign an additional 5 degrees loss of extension and 10 
degrees loss of flexion to the right knee because of 
flare-ups, pain with repeated use, weakness, instability 
and impaired endurance.  

Treatment records from WJJ III, MD, show treatment for the 
right knee and other disorders during the period from 
October 2000 to May 2001.  During January to May 2001 the 
veteran had tenderness to palpation in the medial and 
lateral peripatellar region and effusion.  

VA outpatient treatment notes from April 1999 to July 2001 
show that in April 1999 the veteran was seen as a new 
patient at the Colorado Springs VA Medical Center.  He was 
taking only aspirin for the pain.  Examination revealed 
his right knee was deformed and hypertrophied with patella 
absent with mild warmth present.  A pedal pulse was 
present.  The assessment was degenerative joint disease of 
the right knee.  In May 1999 the veteran was seen for 
follow-up.  X-rays showed advanced DJD of the right knee.  
He reported falling while shopping and hurt his knees.  


In June 1999 the veteran reported chronic knee pain and 
swelling or effusion of the right knee.  He had been at 
the Denver VA Medical Center and further surgery was not 
recommended.  He was given a neoprene knee support.  The 
examination showed the veteran ambulated with a cane with 
antalgic gait.  It was noted that he used the cane on the 
wrong side.  There was slight right knee effusion but not 
warmth.  There was some deformity of the knee due to 
previous trauma and surgery.  There was tenderness at the 
right knee.  The impression was right knee pain status 
post trauma and surgery and degenerative joint disease.  
The veteran was issued a knee brace with bilateral hinges.  
He was also given crutches and training on how to use 
them.  

The veteran was seen as an outpatient at a VA clinic in 
November 1999 requesting pain medication.  The findings 
were that he was in no apparent distress, was using a cane 
and the right lower extremity knee was extended.  

In June 2001 he again sought a refill of pain medication.  
It was noted that his last visit to orthopedics was two 
years earlier.  He reported falling in August and 
September 2000 and straining his knees.  He used a cane at 
times, but not all the time.  He worked as a meat cutter, 
usually about 32 hours a week.   

The examiner noted in June 2001 that the veteran was 
ambulating without a cane but with an obvious limp.  There 
was bony proliferation affecting the right knee as well as 
wasting of the quadriceps muscle.  There was mild warmth 
to palpation of the knee.  The pertinent assessment was 
degenerative arthritis of the right knee.  

A VA physical therapy note in July 2001 shows that the 
veteran was seen for complaints of pain that included the 
right knee.  Knee braces were to be ordered to take some 
pressure off the knee.  The assessment was degenerative 
joint disease.





VA outpatient treatment records for the period from July 
2001 to January 2002 show that the veteran was seen for 
complaints of knee pain.  The veteran also reported having 
worked as a meat cutter for the last 5 years but was 
injured at work in May 2001.


Criteria

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In determining the level of 
impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 
4.41 (2002).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 
4.10 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2002); see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as 
to the credibility of the evidence.  Sanden v. Derwinski, 
2 Vet. App. 97, 100 (1992).  When all of the evidence is 
assembled, VA is then responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Veterans Appeals (since March 
1, 1999, the United States Court of Appeals for Veterans 
Claims) (hereinafter CAVC) , in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. 4.40, 4.45, and 4.59.  
Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number 
assigned to the residual condition on the basis of which 
the rating is determined.  38 C.F.R. § 4.27 (2002).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints.  38 
C.F.R. § 4.45(f) (2002).

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2002).


Ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and ten 
degrees warrants a 30 percent evaluation.  A 40 percent 
evaluation requires that the knee be fixed in flexion at 
an angle between 10 degrees and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed in flexion at 
an angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered to be extremely unfavorable when 
the knee is fixed in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002).

Slight impairment of the knee with recurrent subluxation 
or lateral instability warrants a 10 percent evaluation.  
Moderate impairment of the knee with recurrent subluxation 
or lateral instability warrants a 20 percent evaluation.  
A 30 percent evaluation requires severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
A 30 percent evaluation requires that flexion be limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation is warranted when 
extension is limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 
degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).





Under Diagnostic Code 5262, nonunion of the tibia and 
fibula, with loose motion, requiring a brace, warrants a 
40 percent evaluation.  Where there is malunion of the 
tibia and fibula, with marked knee or ankle disability, a 
30 percent rating evaluation is provided. Malunion of the 
tibia and fibula warrants a 20 percent evaluation if there 
is moderate knee or ankle disability and a 10 percent 
rating if such disability is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2002).

Shortening of the bones of the lower extremity is rated 10 
percent disabling when 1 1/4 to 2 inches (3.2 centimeters 
to 5.1 centimeters) shorter than the other leg.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275.  However, a note to this 
diagnostic code provides that ratings based on shortening 
of the leg are not to be combined with other ratings for 
fracture or faulty union in the same extremity.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 
(2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on 
movement.  38 C.F.R. § 4.45 (2002).




With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2002).

Arthritis due to trauma, substantiated by X-ray findings, 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).

Degenerative arthritis established by X-ray findings may 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence 
of involvement of 2 or more major joints or 2 or more 
minor joint groups.  The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  Id.

The provisions of 38 C.F.R. § 4.14 preclude the assignment 
of separate ratings for the same manifestations under 
different diagnoses.  The critical element is that none of 
the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 
(1995).

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided 
under 38 C.F.R. Part 4, Diagnostic Code 7803.  For scars 
that are superficial, tender and painful on objective 
demonstration, a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7804.  For other scars 
the basis of evaluation is rated on limitation of function 
of affected part in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 7805.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2002).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Preliminary matter: Duty to Assist

As previously noted, there has been a significant change 
in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions); see 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).  The RO provided the appellant a copy of 
the applicable rating decision and forwarding letter that 
in combination notified him of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and supplemental statements of the case that included a 
summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on 
appeal, and has done so.  He presented testimony at a 
personal hearing.  Further, he has obtained representation 
and his representative has prepared argument on his 
behalf.

The appellant has been advised of evidence he could submit 
himself or to sufficiently identify evidence so that VA 
could obtain the evidence for him.  The RO has secured 
outpatient treatment records and VA C&P examinations have 
been provided.  

The appellant has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify him as to whether 
VA would obtain it.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the appellant 
in developing the facts pertinent to his claim is required 
to comply with the duty to assist under both the former 
law and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In reaching this determination, the Board has considered 
the fact that the law with respect to the duty to assist 
has been significantly changed during the course of the 
appeal.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must address whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the appellant's case at hand, the Board finds that he 
is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set 
forth above, VA has already met all obligations to the 
appellant under this new law.

Moreover, the appellant has been offered the opportunity 
to submit evidence and argument on the merits of the issue 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that he will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only 
serve to further delay resolution of his claim.  See 
Bernard, supra.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of 
the appellant's claim on the merits.


Increased Evaluation

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as 
the current clinical manifestations and the effect the 
disability may have on the earning capacity of the 
veteran.  38 C. F. R. §§ 4.1, 4.2, 4.41 (2002).  The 
history of right knee complaints has been reviewed and the 
functional impairment which can be attributed to pain or 
weakness has been taken into account.

The veteran essentially claimed that his right knee 
disability was more severe than the 40 percent disability 
evaluation assigned.  During the pending appeal, the RO 
agreed and first assigned a fifty percent evaluation.  
Subsequently, the RO noted it is possible for a veteran to 
have separate and distinct manifestations from the same 
injury, which would permit rating under several diagnostic 
codes.  The RO discontinued the fifty percent evaluation, 
determined that the veteran's residuals of a right knee 
injury had separate manifestations that could be evaluated 
under two separate diagnostic codes and assigned a thirty 
percent evaluation for each.  

The percentage rating for the veteran's service-connected 
right knee disorder is based on the degree of impairment 
of his social and industrial adaptability.  This appeal 
commenced when the initial evaluation assigned was 40 
percent.  To the extent that the veteran claimed that his 
disability was more severe, the RO agreed and has granted 
30 percent disability evaluations under two diagnostic 
codes effective from December 1995.

Clearly, the veteran is competent to allege that he is 
worse, and that he has functional impairment.  However, 
the Board concludes that the evidence established by 
competent professionals is more probative than the 
veteran's statements.

The Board notes that the veteran claimed in his July 1996 
notice of disagreement that he should be rated for loss of 
use of the right knee and that he no longer had full use 
of this leg.  The evidence shows, however, that he is able 
to walk, has the ability to flex and extend the knee, 
although with some limitations, and still has use of his 
right leg.  

The veteran has a 30 percent disability evaluation for 
degenerative joint disease of the right knee with severe 
instability.  The RO assigned this rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
other impairment of the knee according to the December 
2001 rating decision.  This is the maximum rating under 
this Diagnostic Code.

The veteran also has a 30 percent disability evaluation 
for residuals of a patellectomy and arthrotomy of the 
right knee with atrophy, degenerative joint disease and 
limitation of motion.  The RO assigned this rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
for limitation of extension of the leg according to the 
December 2001 rating decision.  

As the veteran is in receipt of the maximum schedular 
rating under Diagnostic Code 5257, a higher evaluation 
under this code is not possible.  The Board will consider 
whether a higher schedular evaluation is warranted under 
Diagnostic Code 5261 or under other Diagnostic Codes and 
whether an extraschedular evaluation is warranted.

The Board finds that the medical evidence in this case 
does not warrant assignment of the next higher evaluation 
of 40 percent under Diagnostic Code 5261.  In order to 
warrant an evaluation of 40 percent the evidence must show 
limitation of extension of the leg to 30 degrees.  At the 
September 2000 VA C&P examination the limitation of 
extension of the leg was to 16 degrees.  Even with an 
additional 5 degrees of loss of extension assigned by the 
examiner because of flare-ups, pain with repeated use, 
weakness, instability and impaired endurance, the 
limitation of extension of the leg would be to 21 degrees.  

This is only one degree more than the criteria for a 30 
percent evaluation and nine degrees less than the criteria 
for a 40 percent evaluation.  Accordingly, as the 
disability picture with consideration of functional loss 
due to pain does not more nearly approximate the criteria 
required for the higher rating, a higher evaluation is not 
warranted.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2002), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds no schedular basis upon which to 
assign a higher disability evaluation.  

Although the veteran cannot extend his right leg beyond 
the 16 degree angle of flexion, there is no evidence of 
knee ankylosis to warrant a higher evaluation under 
Diagnostic Code 5256.  The claims file contains competent 
and probative evidence that the veteran retains motion in 
his right leg.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the 
veteran's right knee is not ankylosed, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2002) is not 
warranted.

The veteran's primary complaint regarding his right knee 
disorder is pain.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

As has been done in this case, the veteran's separate and 
distinct manifestations from the same injury have been 
rated under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994). 


Pyramiding, that is the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.

The Board now considers whether the right knee disability 
warrants additional assignment of separate evaluations.  
In this case, Diagnostic Code 5003 contemplates disability 
based on limitation of motion under the appropriate 
diagnostic code.  Thus, to assign a separate evaluation 
would be to compensate the veteran more than once for his 
same symptoms of pain and motion limitation.  

The medical evidence must show impairment of the tibia or 
fibula, malunion or nonunion under Diagnostic Code 5262.  
Such symptomatology is not shown in the record.  

Although a private chiropractor diagnosed acquired unequal 
leg length, no findings were reported regarding 
measurement of the legs.  Further, when the veteran was 
seen the following year for an orthopedic evaluation, the 
private doctor noted that the veteran related being told 
by a chiropractor that his right leg was shorter than his 
left.  

However, the detailed findings of a very thorough 
examination by the private doctor of osteopathy made no 
mention of unequal leg length.  In addition, the veteran 
has been provided several VA orthopedic examinations and 
there have been no findings of unequal leg length.  There 
is no evidence of record showing that the left leg is 
shorter than the right leg such as to warrant a separate 
rating under Diagnostic Code 5275.

Based on the foregoing medical evidence, we conclude that 
a separate evaluation for scars is not warranted.  The 
medical evidence of record shows that the surgical scars 
are well-healed, nontender, with no disfigurement.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where as 
here, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent 
for residuals of a patellectomy and arthrotomy of the 
right knee with atrophy, degenerative joint disease and 
limitation of motion and against an evaluation in excess 
of 30 percent for degenerative joint disease of the right 
knee with severe instability.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Extraschedular Consideration

The CAVC has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  VAOPGCPREC 6-96.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board does not find the veteran's disability picture 
to be unusual or exceptional in nature as to warrant 
referral of his case to the Under Secretary or the 
Director for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).


The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of the right 
knee disorder.  The record in this case does not 
demonstrate that the veteran has required frequent periods 
of hospitalization for this disability or that his right 
knee disability markedly interfered with employment.  
Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an evaluation greater than 30 percent for 
residuals of a patellectomy and arthrotomy of the right 
knee with atrophy, degenerative joint disease and 
limitation of motion is denied.

Entitlement to an evaluation greater than 30 percent for 
degenerative joint disease of the right knee with severe 
instability is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

